EXAMINER’S COMMENT
Applicant’s response filed on 16 November 2021 has been entered.
The rejections of claims 4, 6, and 19-21 under 35 U.S.C. § 112 have been withdrawn in view of Applicant’s arguments; see in particular Remarks dated 11/16/2021, section B, page 6. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kristi D. Wilson on 30 November 2021. The application has been amended as follows. 

In the claims:
	In line 2 of claim 8, the phrase “claim 1” has been replaced with ---claim 4---. 

	In line 2 of claim 11, the phrase “claim 1” has been replaced with ---claim 3---. 

	--- Claim 12 (Currently amended) A pepper plant produced by the method of claim 11, wherein said plant comprises the trait and otherwise comprises all of the morphological and physiological characteristic of pepper line SMY-E716-0811 or pepper line SMY-E716-0827.--- 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
	The claims are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the breeding of pepper line SMY-E716-0811 or pepper line SMY-E716-0827, and their crossing to produce hybrid SVPS5059, or the unique genetic and morphological complements thereof; hybrid SVPS5059 having the phenotypic characteristics listed in Table 2, spanning pages 14-18 of the Specification, and also having the instant breeding history and parents. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-22 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663